Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
As required by M.P.E.P. 609 (C), the applicant’s submission of the information Disclosure Statement dated 01/03/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,545,861. Although the 

Caims 1-21 of U.S. Patent No. 10,545,861 (hereinafter, “Patent”), contains every element of claims 1-20 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

U.S. Patent No. 10,545,861
Instant Application
Claim 1, A storage system comprising: a plurality of embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises; a first direct-mapped solid state drive (SSD) storage portion, wherein the first direct-mapped SSD storage portion has erase blocks mapped as directly addressable storage of the SSD; and a second non-volatile random-access memory (NVRAM) portion comprising a random access memory (RAM) device and a processing device, wherein the first direct-mapped SSD portion and the second NVRAM portion are separately addressable, and wherein the second NVRAM portion is smaller capacity than the first direct-mapped SSD portion; and a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 9, 10, 14, 15, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Pub. 2015/0019797).
Regarding independent claims 1, 10 and 18, Huang discloses a storage system comprising: a plurality of embedded storage devices, wherein each embedded storage device of the plurality of 
Regarding claims 6 and 14, Huang teaches wherein the first embedded storage device and the second embedded storage device are a same embedded storage device (Fig.6).
Regarding claims 7 and 15, Huang teaches wherein the first embedded storage device and the second embedded storage device are a different embedded storage device (Fig.8).
Regarding claims 9 and 17, Huang teaches wherein the plurality of storage system controllers is further to map memory addresses of the NVRAM portion of the embedded storage device to logic on the plurality of storage system controllers (Fig.6 and [0056]).
Regarding claim 19, Huang teaches mapping memory addresses of the second portion of the second storage device to logic on the storage system controller (Fig.6 and [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. 2015/0019797) in view of Suzuki et al. (US Pub. 2014/0189203).
Regarding claims 2 and 12, Huang does not specifically teach wherein the NVRAM portions of each of the plurality of embedded storage devices form a redundant array of independent disks (RAID).
However, Suzuki teaches wherein the NVRAM portions of each of the plurality of embedded storage devices form a redundant array of independent disks (RAID)  ([0275]: In SI802, the storage controller 110 acquires data based on the RAID group 603 and the LBA in RAID group 604 acquired in SI 801. Specifically, for example, the processor 121 instructs the disk interface 123 to read the read-target data from the RAID group configured from either the SSD 111 or the HDD 112 and to send this data to either the DRAM 125 in the storage controller 110 or the RAM 213 in the NVM module 126.).

Regarding claim 5, Suzuki teaches wherein the NVRAM device is a dynamic random-access memory (DRAM) device ([0275]).


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. 2015/0019797) in view of Guim Bernat et al. (US Pub. 2018/0089044).
Regarding claims 8 and 16, Huang does not specifically teach wherein to buffer the data in the NVRAM portion of the second embedded storage device, the plurality of storage system controllers is further to store the data to the NVRAM portion according to a remote direct memory access (RDMA) protocol.
However, Guim Bernat teaches wherein to buffer the data in the NVRAM portion of the second embedded storage device, the plurality of storage system controllers is further to store the data to the NVRAM portion according to a remote direct memory access (RDMA) protocol ([0013]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate RDMA, as taught by Guim Bernat into the improved garbage collection process in SSD of Huang in order to connect data wirelessly.

Allowable Subject Matter
Claims 3, 4, 11, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art, Huang et al. (US Pub. 2015/0019797), discloses “a storage system comprising: a plurality of embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises: a direct-mapped solid state drive (SSD) storage portion; a non-volatile random-access memory (NVRAM) portion; and a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system controllers to: determine that data is to be stored in the direct-mapped SSD storage portion of a first embedded storage device of the plurality of embedded storage devices; and buffer the data in the NVRAM portion of a second embedded storage device of the plurality of embedded storage devices”. 
However, the prior art differs from the present invention because the prior art fails to disclose “wherein after resumption from a power failure the plurality of storage system controllers is further to: read the data from the NVRAM portion of the second embedded storage device; determine a recovery action based on the data; and perform the recovery action”.
The following is an examiner’s statement of reasons for allowance:
Dependent Claims 3, 11 and 20 identify the distinct features “wherein after resumption from a power failure the plurality of storage system controllers is further to: read the data from the NVRAM portion of the second embedded storage device; determine a recovery action based on the data; and perform the recovery action", which are not taught or suggested by the prior art of records. 
Claims 3, 4, 11, 13 and 20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 3, 4, 11, 13 and 20 are hereby allowed.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135